Title: Joseph Chase to the Commissioners, 1 January 1779
From: Chase, Joseph
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Gentelmen
      Paris January the 1rst. 17781779
     
     These are to Request you to give your asistance To Benjamin Clark, William Folger, John Locke, Frances Macy, John Headon, Thorndrick Chase, Reuben Chase, John B and a Numbers of others, Americans Now Prisoners in Different Prisons in France Dinant Mayenne in Britange &c. which I Think are as good Subjects as any America has as I know thay given Numbers of donations to asist the Americans in England Such as has got out of fourtune Prison and Else whare and done all that is in there power to get them To France. And I am Very Certain that they would be Very glad to go in the American Service as I know the greatest part of them has been obliged to go in the English Service being First Taken by and ceeped on Bord of Man of War and gard Ships for a number of months. Some longer Some Shorter.
     If you will be So kind as to get them Clear of Prison you Much Oblige your Humble Servant
     
      Joseph Chase
     
    